50 Gramercy Park N. Owners Corp. v GPH Partners LLC (Sponsor) (2017 NY Slip Op 03123)





50 Gramercy Park N. Owners Corp. v GPH Partners LLC (Sponsor)


2017 NY Slip Op 03123


Decided on April 25, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2017

Friedman, J.P., Richter, Feinman, Gische, Gesmer, JJ.


3815 103736/11

[*1]50 Gramercy Park North Owners Corp., Plaintiff-Appellant,
vGPH Partners LLC (Sponsor), et al., Defendants-Respondents. 
 [And a Third-Party Action]


Adam Leitman Bailey, P.C., New York (Jeffrey R. Metz of counsel), for appellant.
O'Toole Fernandez Weiner Van Lieu, LLC, New York (Tomas B. Lim of counsel), for respondents.

Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered June 13, 2016, which denied plaintiff's motion for partial summary judgment on the first, eighth through tenth, twelfth through seventeenth, and twenty-third causes of action, unanimously affirmed, without costs.
Defendants' denials in their answer were not improper and do not entitle plaintiff to summary judgment. Further, insofar as plaintiff relied on affidavits and documentary evidence in support of its motion, given the early stage of discovery,
Supreme Court did not err in denying summary judgment as premature (see  CPLR 3212[f]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 25, 2017
CLERK